DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (pub # 20190152433) in view of Yoshizawa (pub #20080224824) and further in view of Schmitt (pub # 20040155177).

Consider claims 1 and 19. Cumbo teaches A control input device for a linked system, the portable control input device comprising: 
a plurality of proximity sensors provided evenly spaced around a ring defined on a common sensor platform, (Figs. 3A-3C and paragraph 0047, capacitive sensors 50, 52, 54, 56, 58, and 60 formed in a circular arrangement).
each proximity sensor operable to determine the relative proximity of any objects within a detection zone associated with the proximity sensor and output a proximity signal in response; (paragraph 0046, A plurality of capacitive sensors 50, 52, 54, 56, 58, 60 (e.g. generally referred to as proximity sensors 49)
a core unit operable to receive proximity signals from each proximity sensor (paragraph 0046, the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 can communicate with the controller unit 32).
and output a directional signal in response thereto; (See at least Figs. 3A-3C and paragraph 0055 where a swipe gesture in a specific direction is detected and outputted).
a communication unit operable to communicate the directional signal to the linked system; (paragraph 0046, the controller unit 32 is coupled to the plurality of capacitive sensors 50, 52, 54, 56, 58, 60 and is optionally in communication with at least one of the plurality of vehicle systems 42 and the latch mechanism 38
and one or more illumination units associated with each proximity sensor, (paragraph 0048, A plurality of indicator LEDs 62, 64, 66, 68, 70, 72 (light emitting diodes) are disposed on the PCB 39 and electrically connected to the controller unit 32 for illuminating the plurality of sensor nodes. Each of plurality of indicator LEDs 62, 64, 66, 68, 70, 72 is adjacent to an associated one of the plurality of capacitive sensors 50, 52, 54, 56, 58, 60). 
wherein the one or more illumination units associated with each proximity sensor are operated in response to the proximity signal output by the associated proximity sensor to indicate directionality of a motion relative to the plurality of sensors. (Figs. 3A-3C and paragraph 0048, The controller unit 32 is additionally configured to alter the illumination of each of the plurality of indicator light emitting diodes 62, 64, 66, 68, 70, 72 in response to each of the plurality of changes in capacitance being attributed to a corresponding each one of the plurality of capacitive sensors 50, 52, 54, 56, 58, 60.).

Cumbo does not specifically disclose a portable control input device, wherein the plurality of proximity sensors, the core unit and the one or more illumination units are mounted relative to a portable housing having an upper surface relative to which the plurality of proximity sensors are mounted.  However Yoshizawa in at least paragraph 0025 discloses a keyless entry system 1 comprising a portable device 30.  Fig. 3 and paragraph 0049 discloses that the portable device has operation buttons 36a and 36b for locking and unlocking a vehicle, thus a portable control input device.  Therefore it would have been obvious to one of ordinary skill in the art to modify the input device of Cumbo to be portable as disclosed by Yoshizawa in order to improve the convenience of the keyless entry system (Yoshizawa paragraph 0012).  

Cumbo in view of Yoshizawa does not specifically disclose wherein, in use, each proximity sensor operates in consecutive non-overlapping operation time periods.  However Schmitt in at least the abstract discloses a method of operating a plurality of optical sensors in separate time windows.  Fig. 7 of Smitt further shows sensors 1-3 operating in time windows 0-70.   Specifically time windows 3-6 in fig. 7 show the sensors 1-3 operating in consecutive non-overlapping time periods.  Therefore it would have been obvious to one of ordinary skill in the art to modify the sensors of Cumbo to operate in consecutive non-overlapping time periods as disclosed by Schmitt so that cross talk is precluded (Schmitt paragraph 0008). 
Consider claim 3. Cumbo further teaches A control input device as claimed in claim 1 wherein each proximity sensor has a detection zone. (paragraph 0046, While the touch and gesture assembly 30 is illustrated herein with reference to capacitive sensors, other types of proximity sensors may be provided, such as radar sensors, light sensors, or ultrasonic sensors, capable of detecting a touch of the applique 28, for example by a finger 33, palm or hand, or a swipe of or a swipe above the exterior surface 41 of the applique 28, or a hoover above the applique 28, or a proximate positioning of the finger(s) 33 or hand above or on the exterior surface 41 of the applique 28, thus detection zones).Consider claim 5. Cumbo further teaches A control input device as claimed in claim 1 wherein the output of the one or more illumination units associated with each proximity sensor is varied in response to the proximity signal output by the associated proximity sensor. (paragraph 0051, altering the illumination of a start indicator light emitting diode (e.g., first light emitting diode 62) in response to detecting the touch or swipe with the start sensor. The altering of the illumination could be from one color to another (e.g., blue to green) or just turning the indicator LED 62, 64, 66, 68, 70, 72 on from an off state).Consider claim 6. Cumbo further teaches A control input device as claimed in claim 5 wherein output variation includes variations in intensity, colour or period of illumination. (paragraph 0051).Consider claim 7. Cumbo further teaches A control input device as claimed in claim 6 wherein each illumination unit associated with a proximity sensor undergoes the same variation. (paragraph 0051).Consider claim 8. Cumbo further teaches A control input device as claimed in claim 6 wherein different variations are undergone by different illumination units associated with a proximity sensor. (paragraph 0051, altering the illumination of a start indicator light emitting diode (e.g., first light emitting diode 62) in response to detecting the touch or swipe with the start sensor. The altering of the illumination could be from one color to another (e.g., blue to green) or just turning the indicator LED 62, 64, 66, 68, 70, 72 on from an off state).Consider claim 9. Cumbo further teaches A control input device as claimed in claim 1 wherein the illumination units are provided on the sensor platform. (paragraph 0048, A plurality of indicator LEDs 62, 64, 66, 68, 70, 72 (light emitting diodes) are disposed on the PCB 39 and electrically connected to the controller unit 32 for illuminating the plurality of sensor nodes. Each of plurality of indicator LEDs 62, 64, 66, 68, 70, 72 is adjacent to an associated one of the plurality of capacitive sensors 50, 52, 54, 56, 58, 60).Consider claim 10. Cumbo further teaches A control input device as claimed in claim 9 wherein the illumination units are evenly spaced around a ring defined on the sensor platform. (Figs. 3A-3B).Consider claim 12. Cumbo further teaches A control input device as claimed in claim 1 wherein the core unit is operable to process the received core signals to calculate the directional signal. (See at least Figs. 3A-3C and paragraph 0055 where a swipe gesture in a specific direction is detected and outputted).Consider claim 14. Cumbo further teaches A control input device as claimed in claim 1 wherein the core unit is operable to determine the proximity signal by collating the most recent proximity signals from, each proximity sensor. (See at least Fig. 3C where each of the LEDs are illuminated, thus determining the proximity signal by collating the most recent proximity signals from, each proximity sensor).Consider claim 15. Cumbo further teaches A control input device as claimed in claim 14 wherein the collated proximity signals are then processed by the linked system. (paragraph 0055, gesture sequence is in one direction to unlock or open, thus the proximity signals processed by the linked system).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (pub # 20190152433) in view of Yoshizawa (pub #20080224824) and further in view of Schmitt (pub # 20040155177) and further in view of Jeon et al (pub # 20100093402).

Consider claim 2.  Cumbo in view of Yoshizawa and further in view of Schmitt does not specifically disclose A control input device as claimed in claim 1 wherein the proximity sensors are active infrared proximity sensors.  However Jeon et al in at least paragraph 0050 discloses a proximity sensor 141 that could be an infrared ray proximity sensor.  Therefore it would have been obvious to one of ordinary skill in the art to modify the proximity sensor of Cumbo to be an infrared proximity sensor as disclosed by Jeon et al in order to provide a proximity sensor that has a longer lifespan and a more enhanced utility than a contact sensor (Jeon et al paragraph 0049).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (pub # 20190152433) in view of Yoshizawa (pub #20080224824) and further in view of Schmitt (pub # 20040155177) and further in view of Eatwell (pub # 20120191397).

Consider claim 13. Cumbo in view of Yoshizawa and further in view of Schmitt does not specifically disclose A control input device as claimed in claim 12 wherein the calculation includes performing a weighted sum of the individual proximity signals.  However Eatwell in at least paragraph 0142 discloses a method of calculating a weighted sum of a plurality of motion sensors.  Therefore it would have been obvious to one of ordinary skill in the art to combine the method of calculating a weighted sum of a plurality of sensors as disclosed by Eatwell with the proximity sensors of Cumbo in order to provide a more accurate measurement of the sensor data.  

Claims 11, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo (pub # 20190152433) in view of Yoshizawa (pub #20080224824) and further in view of Schmitt (pub # 20040155177) and further in view of Buttolo et al (pub # 20170332463).

Consider claim 11. Cumbo in view of Yoshizawa and further in view of Schmitt does not specifically disclose A control input device as claimed in claim 1 wherein the illumination units are provided with a light diffuser.  However in at least paragraph 0039 Buttolo et al discloses a light diffuser 78.  Therefore it would have been obvious to one of ordinary skill in the art to combine the light diffuser of Buttolo et al with the illumination units of Cumbo so as to diffuse the light from the light sources so that unwanted hot spots and shadows are minimized (Buttolo et al paragraph 0039).

Consider claim 16. Cumbo in view of Yoshizawa and further in view of Schmitt does not specifically disclose A control input device as claimed in claim 1 wherein the device comprises a decorative token operable as a light diffuser.  However Buttolo et al in at least paragraph 0039 discloses a diffuser 78 that may be applied to a portion of the decorative layer 76, thus a decorative token operable as a light diffuser.  Therefore it would have been obvious to one of ordinary skill in the art to combine the light diffuser of Buttolo et al with the illumination units of Cumbo so as to diffuse the light from the light sources so that unwanted hot spots and shadows are minimized (Buttolo et al paragraph 0039).Consider claim 17. Buttolo et al further teaches A control input device as claimed in claim 16 wherein the decorative token is provided with one or more token illumination units operable to illuminate the decorative token. (Fig. 5 and paragraph 0039 light sources 42).Consider claim 18. Buttolo et al further teaches A control input device as claimed in claim 17 wherein the output of the token illumination units is varied in response to the directional signal. (paragraph 0076, an input is received that includes a desired second color hue. At step 146, the controller 46 determines whether the color shift from the first color hue to the second color hue is achieved by shifting the color in a clockwise direction in the color wheel). 

Consider claim 20. Cumbo further teaches A method of controlling a system comprising the steps of providing a control input device according to claim 18; 
and moving an object within a detection zone of the control input device so as to generate a directional signal; (See at least Figs. 3A-3C where user moves their finger in a clockwise direction of the detection zones of the capacitive sensors). 
and varying operation of the stem in response to the generated directional signal. (paragraph 0051, altering the illumination of a start indicator light emitting diode (e.g., first light emitting diode 62) in response to detecting the touch or swipe with the start sensor. The altering of the illumination could be from one color to another (e.g., blue to green) or just turning the indicator LED 62, 64, 66, 68, 70, 72 on from an off state).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        


/MARK EDWARDS/Primary Examiner, Art Unit 2624